897 So. 2d 558 (2005)
Robert Joseph FERENCZ, Appellant,
v.
Candace Cain FERENCZ n/k/a Candace Kondor, Appellee.
No. 2D04-3362.
District Court of Appeal of Florida, Second District.
April 8, 2005.
John P. Fleck, Jr., Bradenton, for Appellant.
Michael Moran of Law Offices of Michael Moran, Sarasota, for Appellee.
VILLANTI, Judge.
We affirm the circuit court's pre-contempt enforcement order entered against the former husband, Robert Ferencz, based on the report and recommendation of the hearing officer, but we reverse that portion of the order awarding attorney's fees to Candace Kondor, the former wife. The hearing officer had the authority to consider the issues relating to enforcement of child support, see Fla. Fam. L.R.P. 12.491(b)(1), but without the consent of both parties, he had no power to award attorney's fees, see Oliveri v. Oliveri, 541 So. 2d 174, 175 (Fla. 4th DCA 1989). The record demonstrates that Ferencz did not consent to the hearing officer's deciding the attorney's fees issue. We therefore reverse the award of attorney's fees and remand for the circuit court to determine Kondor's entitlement to and the amount, if any, of attorney's fees.
Reversed and remanded.
ALTENBERND, C.J., and CASANUEVA, J., Concur.